Exhibit 10.1

 

 

FIRST-LIEN NOTES COLLATERAL AGREEMENT

 

dated as of

 

September 27, 2013

 

among

 

WALTER ENERGY, INC.

 

CERTAIN SUBSIDIARIES OF WALTER ENERGY, INC.

 

and

 

UNION BANK, N.A.,

 

as COLLATERAL AGENT

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

Section 1.01. Indenture; UCC

1

Section 1.02. Other Defined Terms

1

 

 

ARTICLE II [Reserved]

5

 

 

ARTICLE III Pledge of Securities

5

 

 

Section 3.01. Pledge

5

Section 3.02. Delivery of the Pledged Collateral

6

Section 3.03. Representations, Warranties and Covenants

7

Section 3.04. Registration in Nominee Name; Denominations

7

Section 3.05. Voting Rights; Dividends and Interest

8

 

 

ARTICLE IV Security Interests in Personal Property

9

 

 

Section 4.01. Security Interest

9

Section 4.02. Representations and Warranties

11

Section 4.03. Covenants

13

Section 4.04. Other Actions

15

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

16

 

 

ARTICLE V Remedies

17

 

 

Section 5.01. Remedies upon Default

17

Section 5.02. Application of Proceeds

19

Section 5.03. Grant of License To Use Intellectual Property

19

Section 5.04. Securities Act

19

 

 

ARTICLE VI Indemnity, Subrogation and Subordination

20

 

 

Section 6.01. Indemnity and Subrogation

20

Section 6.02. Contribution and Subrogation

20

Section 6.03. Subordination

21

 

 

ARTICLE VII Miscellaneous

21

 

 

Section 7.01. Notices

21

Section 7.02. Waivers; Amendment

21

Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification

22

Section 7.04. Successors and Assigns

22

Section 7.05. Survival of Agreement

22

Section 7.06. Counterparts; Effectiveness; Several Agreement

23

Section 7.07. Severability

23

Section 7.08. Right of Set-Off

23

Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process

23

Section 7.10. WAIVER OF JURY TRIAL

24

Section 7.11. Headings

24

Section 7.12. Security Interest Absolute

24

Section 7.13. Termination or Release

25

Section 7.14. Additional Subsidiaries

26

Section 7.15. Collateral Agent Appointed Attorney-in-Fact

26

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

Section 7.16. Further Assurances

26

Section 7.17. Collateral Agent

26

 

 

ARTICLE VIII Subject to Intercreditor Agreement

26

 

 

Section 8.01. Intercreditor Agreement

27

 

Schedules

 

 

 

Schedule 3.03

Pledged Securities

Schedule 4.02(b)

Grantor Legal Name

Schedule 4.02(c)

Grantor Organizational Information

Schedule 4.02(d)

Collateral Address

Schedule 4.02(e)

Commercial Tort Claims

Schedule 4.02(i)

Intellectual Property

 

Exhibits

 

 

 

Exhibit I

Form of Supplement

Exhibit II

Form of Grant of Security Interest in United States Trademarks

Exhibit III

Form of Grant of Security Interest in United States Patents

Exhibit IV

Form of Grant of Security Interest in United States Copyrights

 

ii

--------------------------------------------------------------------------------


 

FIRST-LIEN NOTES COLLATERAL AGREEMENT dated as of September 27, 2013, among
WALTER ENERGY, INC., a Delaware corporation (the “Company”), the other
Subsidiaries of the Company from time to time party hereto (whether as original
signatories or as additional parties as contemplated by Section 7.14 hereof)
(each a “U.S. Subsidiary Guarantor”, and collectively, the “U.S. Subsidiary
Guarantors”, and together with the Company, the “Grantors”) and UNION BANK,
N.A., as collateral agent (in such capacity and together with any successor
collateral agent, the “Collateral Agent”) for the benefit of the Secured Parties
(as defined below).

 

W I T N E S S E T H :

 

WHEREAS, the Grantors have entered into that certain Indenture, dated as of
September 27, 2013 (as supplemented or otherwise modified from time to time, the
“Indenture”), by and among the Company, the Subsidiaries party thereto and Union
Bank, N.A., as trustee (together with its successors in such capacity, the
“Trustee”), on behalf of the holders (the “Holders”) of the Notes (as defined
below), pursuant to which the Company is issuing $450,000,000 in aggregate
principal amount of its 9.500% Senior Secured Notes due 2019 (together with any
Additional Notes issued pursuant to (and as defined in) the Indenture, the
“Notes”);

 

WHEREAS, each U.S. Subsidiary Guarantor has jointly and severally guaranteed on
a senior secured basis to the Secured Parties the payment when due of all
Initial Additional First-Lien Obligations (as defined below) under the
Indenture;

 

WHEREAS, each of the U.S. Subsidiary Guarantors are affiliates of the Company,
will derive substantial benefits from execution, delivery and performance of
their obligations under the Indenture, the Notes and the other Initial
Additional First-Lien Documents (as defined below) and each is, therefore,
willing to execute and deliver this Agreement;

 

WHEREAS, the Grantors are executing and delivering this Agreement pursuant to
the terms of the Indenture to induce the Trustee to enter into the Indenture and
induce the Holders to purchase the Notes; and

 

WHEREAS, this Agreement is made by the Grantors in favor of Collateral Agent for
the benefit of the Secured Parties to secure the payment and performance in full
when due of the Initial Additional First-Lien Obligations.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.  Indenture; UCC.  Except as provided in the immediately succeeding
sentence, capitalized terms used in this Agreement and not otherwise defined in
this Agreement have the meanings specified in the Indenture.  All terms defined
in the New York UCC (as defined in this Agreement) and not defined in this
Agreement have the meanings specified therein.

 

Section 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

--------------------------------------------------------------------------------


 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Adjusted Net Worth” of any U.S. Subsidiary Guarantor at any time, means the
greater of (x) $0 and (y) the amount by which the fair saleable value of such
U.S. Subsidiary Guarantor’s assets on the date of the respective payment
hereunder exceeds its debts and other liabilities (including contingent
liabilities, but without giving effect to any of its obligations under this
Agreement or any other Initial Additional First-Lien Document).

 

“Agreement” means this First-Lien Notes Collateral Agreement, as the same may be
amended, modified, restated and/or supplemented from time to time in accordance
with its terms.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

 

“Closing Date Pledged Collateral” has the meaning assigned to such term in
Section 3.02.

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Collateral Agent” has the meaning assigned to such term in the preamble in this
Agreement.

 

“Company” has the meaning assigned to such term in the preamble in this
Agreement.

 

“Contract Rights” means all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance and to exercise remedies under any or all Contracts and
(iii) any and all other rights, interests and claims now existing or in the
future arising in connection with any or all Contracts.

 

“Contracts”  means, with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof (including, without
limitation, any Interest Rate Protection Agreements, Other Hedging Agreements,
licensing agreements and any partnership agreements, joint venture agreements
and limited liability company agreements), to which such Grantor is a party or
under which such Grantor or any property of such Grantor is subject, as the same
may from time to time be amended, supplemented, waived or otherwise modified.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Copyrights” means all copyright rights in any works of authorship or any other
work subject to the copyright laws of the United States, whether as author,
assignee, transferee or otherwise, and all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office.

 

“Credit Agreement” means that certain Credit Agreement, dated as of April 1,
2011, among the Company, Western Coal ULC, Walter Energy Canada Holdings, Inc.,
the lenders from time to time party thereto, and MSSF, as administrative agent
(in such capacity and together with its successors in such capacity, the
“Administrative Agent”), as amended, restated, amended and restated,

 

2

--------------------------------------------------------------------------------


 

supplemented, modified, replaced and/or Refinanced from time to time in
accordance with the terms hereof and thereof.

 

“Deposit Accounts” means, collectively, with respect to each Grantor, (i) all
“deposit accounts” as such term is defined in the New York UCC and in any event
shall include all accounts and sub-accounts relating to any of the foregoing
accounts and (ii) all cash, funds, checks, notes and instruments from time to
time on deposit in any of the accounts or sub-accounts described in
clause (i) of this definition.

 

“Discharge of Initial Additional First-Lien Obligations” shall mean, with
respect the Initial Additional First-Lien Obligations, the satisfaction of the
express conditions (if any) set forth in the Indenture, pursuant to which the
Grantors are entitled to a release in full of the Security Interest hereunder
and the security interests under any other Initial Additional First-Lien
Document securing the Initial Additional First-Lien Obligations.

 

“Domain Names” means all Internet domain names and associated uniform resource
locator addresses in or to which any Grantor now or hereafter has any right,
title or interest.

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in the Indenture.

 

“Excess Exempted Foreign Entity Equity Interests” means (i) the Voting Equity
Interests of any directly owned Exempted Foreign Entity in excess of 66% of the
total combined voting power of all classes of Voting Equity Interests of such
Exempted Foreign Entity and (ii) the Equity Interests of any indirectly owned
Exempted Foreign Entity.

 

“Exempted Foreign Entity” means any entity organized under the laws of a
jurisdiction other than the United States or any State or territory thereof that
is treated as a corporation or an association taxable as a corporation for U.S.
Federal income tax purposes.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

“General Intangibles” means “general intangibles” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.

 

“Grantors” has the meaning assigned to such term in the preamble in this
Agreement.

 

“Guarantors” has the meaning assigned to such term in the preamble in this
Agreement.

 

“Holders” has the meaning assigned to such term in the first recital.

 

“Inactive Subsidiary” means, as of any date of determination, a Subsidiary
(other than a Guarantor) (a) whose consolidated total assets do not exceed
$2,500,000, (b) which does not engage in any trade or business and (c) does not
own Equity Interests in any Person other than one or more other Inactive
Subsidiaries.  At any time when a Subsidiary which was an Inactive Subsidiary
ceases to meet the tests contained above, such Subsidiary shall no longer
constitute an Inactive Subsidiary.

 

“Indemnitee” has the meaning assigned to such term in Section 7.03(b).

 

“Indenture” has the meaning assigned to such term in the preamble in this
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Initial Additional First-Lien Documents” has the meaning assigned to such term
in the Intercreditor Agreement, whether or not in effect.

 

“Initial Additional First-Lien Obligations” has the meaning assigned to such
term in the Intercreditor Agreement, whether or not in effect.

 

“Initial Additional First-Lien Security Documents” means the First-Lien Security
Documents (as defined in the Intercreditor Agreement, whether or not in effect)
to the extent such First-Lien Security Documents secure the Initial Additional
First-Lien Obligations.

 

“Intellectual Property” means all intellectual and similar property, including
Patents, Copyrights, Licenses, Trademarks, Domain Names, trade secrets,
confidential or proprietary technical and business information, and know-how or
other data or information, and all registrations and applications for
registration thereof.

 

“Intercreditor Agreement” means that certain first lien intercreditor agreement,
dated as of September 27, 2013, by and among the Grantors, Morgan Stanley Senior
Funding, Inc. as Credit Agreement Collateral Agent (as defined in the
Intercreditor Agreement) and as Authorized Representative for the Credit
Agreement Secured Parties (as each such term is defined in the Intercreditor
Agreement), Union Bank, N.A., in its capacity as Trustee under the Indenture, as
Initial Additional Authorized Representative (as defined in the Intercreditor
Agreement) and as Initial Additional Collateral Agent (as defined in the
Intercreditor Agreement) and the additional Collateral Agents and Authorized
Representatives (as each such term is defined in the Intercreditor Agreement)
from time to time party thereto.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement pertaining to Intellectual Property to
which any Grantor is a party.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Notes” shall have the meaning assigned to such term in the preamble in this
Agreement.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country and all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein.

 

“Permits” means all licenses, permits, rights, orders, variances, franchises or
authorizations of or from any Governmental Authority.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 3.01.

 

4

--------------------------------------------------------------------------------


 

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

 

“Representative” shall have the meaning assigned to such term in
Section 5.02(e).

 

“Secured Parties” means the Trustee, the Collateral Agent and the Holders.

 

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

 

“Series” has the meaning assigned to such term in the Intercreditor Agreement,
whether or not then in effect.

 

“Termination Date” means the date on which the Discharge of the Initial
Additional First-Lien Obligations has occurred.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means (a) all trademarks, service marks, trade names, domain names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source indicators or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States, and
all extensions or renewals thereof and (b) all goodwill associated therewith or
symbolized thereby.

 

“Trustee” has the meaning assigned to such term in the preamble in this
agreement.

 

“U.S. Subsidiary Guarantor” has the meaning assigned to such term in the
preamble in this Agreement.

 

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

 

ARTICLE II

 

[Reserved].

 

ARTICLE III

 

Pledge of Securities

 

Section 3.01.  Pledge.  As security for the payment or performance, as
applicable, in full of the Initial Additional First-Lien Obligations, each
Grantor hereby grants to the Collateral Agent, its successors and assigns, for
the ratable benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in, to and under (a) the Equity Interests of
any Person owned by it on the

 

5

--------------------------------------------------------------------------------


 

date hereof or at any time thereafter acquired by it, and in all certificates at
any time representing any such Equity Interests, and any other shares, stock
certificates, options or rights of any nature whatsoever in respect of the
Equity Interests of any Person that may be issued or granted to, or held by,
such Grantor while this Agreement is in effect (collectively, the “Pledged
Stock”); provided that the Pledged Stock granted as security for the payment or
performance, as applicable, in full of the Initial Additional First-Lien
Obligations of the Company and its Subsidiaries shall not include (i) Excess
Exempted Foreign Entity Equity Interests, (ii) the Equity Interests of Jim
Walter Homes, LLC so long as Jim Walter Homes, LLC constitutes an Inactive
Subsidiary,  (iii) all Equity Interests in Persons that are not Wholly-Owned
Subsidiaries of the Company or any of its Subsidiaries, but only to the extent
such Person is, or its equity holders are, contractually prohibited from
pledging such Equity Interests, provided that, the Company or any of its
Subsidiaries does not encourage the creation of any contractual prohibitions and
(iv) all Equity Interests in Persons created after the date hereof, but only to
the extent such Person is, or its equity holders are, legally (including
pursuant to regulations of a Governmental Authority) prohibited from pledging
such Equity Interests; (b) all debt securities and promissory notes held by, or
owed to, such Grantor (whether the respective issuer or obligor is the Company,
any of its Subsidiaries or any other Person) on the Closing Date or at any time
thereafter, and all securities, promissory notes and any other instruments
evidencing the debt securities or promissory notes described above
(collectively, the “Pledged Debt”); provided that the Pledged Debt granted as
security for the payment or performance, as applicable, in full of the Initial
Additional First-Lien Obligations of the Company and its Subsidiaries shall not
include that certain promissory note listed as item 11 on Schedule 10.04 of the
Credit Agreement (as defined in the Intercreditor Agreement); (c) all other
property that may be delivered to and held by the Collateral Agent pursuant to
the terms of this Section 3.01; (d) subject to Section 3.05, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a), (b) and (c) above; (e) subject to
Section 3.05, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (e) above and this clause (f) being collectively referred
to as the “Pledged Collateral”).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

Section 3.02.  Delivery of the Pledged Collateral.  Subject to the Intercreditor
Agreement, (a) each Grantor (x) represents and warrants that it has used
commercially reasonable efforts to deliver on the date hereof all certificates,
agreements or instruments representing or evidencing the Pledged Stock and the
Pledged Debt in existence on the date hereof (collectively, the “Closing Date
Pledged Collateral”) to the Collateral Agent in suitable form for transfer by
delivery and accompanied by duly executed instruments of transfer or assignment
in blank and (y) agrees, in any event, to deliver all of its respective Closing
Date Pledged Collateral within 60 days of the date hereof (or such longer period
as agreed to by the Collateral Agent in its sole discretion).  Each Grantor
agrees promptly to deliver or cause to be delivered to the Collateral Agent any
and all Pledged Stock now owned or hereafter acquired by such Grantor.

 

(b)                                 Subject to the Intercreditor Agreement, in
addition to the requirements of preceding clause (a), each Grantor will cause
(i) each Intercompany Note or other promissory note issued by the Company or any
of its Subsidiaries to such Grantor and (ii) each promissory note evidencing any
Indebtedness for borrowed money owed to such Grantor by any other Person which
is in excess of $5,000,000 to be delivered to the Collateral Agent.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Upon delivery to the Collateral Agent,
(i) any Pledged Securities shall be accompanied by undated stock powers duly
executed in blank or other undated instruments of transfer reasonably
satisfactory to the Collateral Agent and by such other instruments and documents
as the Collateral Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by proper
instruments of assignment duly executed by the applicable Grantor and such other
instruments or documents as the Collateral Agent may reasonably request.  Each
delivery of Pledged Securities shall be accompanied by a schedule describing
such Pledged Securities, which schedule shall be attached as a supplement to
Schedule 3.03 hereto and made a part thereof, provided that failure to attach
any such schedule hereto shall not affect the validity of such pledge of such
Pledged Securities.  Each schedule so delivered shall supplement any prior
schedules so delivered.

 

Section 3.03.  Representations, Warranties and Covenants.  The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

 

(a)                                 Schedule 3.03 hereto correctly sets forth,
as of the date hereof, the percentage of the issued and outstanding shares (or
units or other comparable measure) of each class of the Equity Interests of the
issuer thereof represented by the Pledged Stock and includes all Pledged Stock
and Pledged Debt;

 

(b)                                 to the knowledge of such Grantor (unless
such Pledged Stock and Pledged Debt has been issued by the Company or any of its
Subsidiaries, in which case this representation and warranty shall not be
qualified by knowledge), the Pledged Stock and Pledged Debt have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Stock, are fully paid and nonassessable and (ii) in the case of Pledged
Debt, are legal, valid and binding obligations of the issuers thereof, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);

 

(c)                                  except for the security interests granted
hereunder, each of the Grantors (i) is and, subject to any transfers made in
compliance with the Indenture, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule 3.03
hereto as owned by such Grantor and (ii) holds the same free and clear of all
Liens, other than Permitted Liens;

 

(d)                                 each of the Grantors has the power and
authority to pledge the Pledged Collateral pledged by it hereunder in the manner
hereby done or contemplated; and

 

(e)                                  by virtue of the execution and delivery by
the Grantors of this Agreement, when (x) any Pledged Securities are delivered to
the Collateral Agent in accordance with this Agreement or (y) the filing of the
Uniform Commercial Code financing statements with respect to the respective
Grantor is made as described in Section 4.02(f), the Collateral Agent will
obtain, for the benefit of the Secured Parties, a legal, valid and perfected
lien upon and security interest in such Pledged Securities as security for the
payment and performance of the Initial Additional First-Lien Obligations to the
extent such security interest may be perfected by possession or filing of a
Uniform Commercial Code financing statement.

 

Section 3.04.  Registration in Nominee Name; Denominations.  The Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent or, upon the occurrence and during the continuation of an Event of
Default, in its own name as pledgee or the name of its nominee (as pledgee or as
sub-agent).  The Collateral Agent shall at all

 

7

--------------------------------------------------------------------------------


 

times upon the occurrence and during the continuation of an Event of Default
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

 

Section 3.05.  Voting Rights; Dividends and Interest.  (a)  Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Grantors that their rights under this Section 3.05 are
being suspended:

 

(i)            Each Grantor shall be entitled to exercise any and all voting and
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms in this Agreement,
the Indenture and any other Initial Additional First-Lien Document, provided
that, except as expressly permitted under the Indenture, such rights and powers
shall not be exercised in any manner that would reasonably be expected to
materially and adversely affect the rights inuring to a holder of any Pledged
Securities or the rights and remedies of any of the Collateral Agent or the
other Secured Parties under this Agreement or the Indenture or any other Initial
Additional First-Lien Document or the ability of the Secured Parties to exercise
the same.

 

(ii)           Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by the
terms and conditions of the Indenture, any other Initial Additional First-Lien
Document and applicable laws, provided that (x) any noncash dividends, interest,
principal or other distributions that would constitute Pledged Stock or Pledged
Debt, whether resulting from a subdivision, combination or reclassification of
the outstanding Equity Interests of the issuer of any Pledged Securities or
received in exchange for Pledged Securities or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be and become part of the Pledged Collateral, and, if received by any Grantor,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent and the other Secured Parties and shall be
forthwith delivered to the Collateral Agent in the same form as so received
(with any necessary endorsement as described in Section 3.02(c) or otherwise)
and (y) any Article 9 Collateral so received shall be subject to the applicable
provisions of Article IV hereof.

 

(b)           Upon the occurrence and during the continuation of an Event of
Default, after the Collateral Agent shall have notified the Grantors in writing
of the suspension of their rights under paragraph (a)(ii) of this Section 3.05,
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(ii) of this Section 3.05 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions.  All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 3.05 shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties, shall be segregated from other property or funds of
such Grantor and shall be forthwith delivered to the Collateral Agent upon
written demand in the same form as so received (with any necessary
endorsement).  Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02.

 

8

--------------------------------------------------------------------------------


 

(c)           Upon the occurrence and during the continuation of an Event of
Default, after the Collateral Agent shall have notified in writing the Grantors
of the suspension of their rights under paragraph (a)(i) of this Section 3.05,
all rights of any Grantor to exercise the voting and other consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 3.05 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and other consensual rights and powers,
provided that the Collateral Agent shall have the right from time to time
following and during the continuation of an Event of Default to permit the
Grantors to exercise such rights.  After all Events of Default have been cured
or waived, the Grantors shall have the right to exercise the voting and
consensual rights and powers that they would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.

 

(d)           Any notice given by the Collateral Agent to the Grantors
suspending their rights under paragraph (a) of this Section 3.05 (i) may be
given by telephone if promptly confirmed in writing, (ii) may be given to one or
more of the Grantors at the same or different times and (iii) may suspend the
rights of the Grantors under paragraph (a)(i) or paragraph (a)(ii) of this
Section 3.05 in part without suspending all such rights (as specified by the
Collateral Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Collateral Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.

 

ARTICLE IV

 

Security Interests in Personal Property

 

Section 4.01.  Security Interest.  (a)  As security for the payment or
performance, as applicable, in full of the Initial Additional First-Lien
Obligations, each Grantor hereby grants to the Collateral Agent, its successors
and permitted assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”), in all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

 

(i)            all Accounts;

 

(ii)           all Chattel Paper (including, without limitation, all Tangible
Chattel Paper and all Electronic Chattel Paper);

 

(iii)          all cash and Deposit Accounts;

 

(iv)          all Documents (other than title documents with respect to
Vehicles);

 

(v)           all Goods;

 

(vi)          all Equipment;

 

(vii)         all General Intangibles;

 

(viii)        all Instruments;

 

(ix)          all Inventory;

 

(x)           all Investment Property;

 

9

--------------------------------------------------------------------------------


 

(xi)          all Letter of Credit Rights;

 

(xii)         all Intellectual Property, together with all causes of action
arising prior to or after the date hereof for infringement of any of the
Intellectual Property or unfair competition regarding the same;

 

(xiii)        all Permits;

 

(xiv)        all Contracts and all Contract Rights;

 

(xv)         the Commercial Tort Claims set forth on Schedule 4.02(e) hereto or
disclosed in writing to the Collateral Agent from time to time pursuant to
Section 4.04(a) hereof;

 

(xvi)        all books and records pertaining to the Collateral;

 

(xvii)       all Software, including all databases; and

 

(xviii)      to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security, supporting obligations
and guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding the foregoing, the Article 9 Collateral shall not include
(i) any property, General Intangibles or other rights arising under leases,
licenses, contracts, agreements or other documents for so long as the grant of
such security interest shall constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of any Assignor
therein, (B) a breach or termination pursuant to the terms of, or a default
under, any such General Intangible, lease, license, contract, agreement or other
document, (C) a breach of any law or regulation which prohibits the creation of
a security interest thereunder (other than to the extent that any such term
specified in clause (A), (B) or (C) above is rendered ineffective pursuant to
Sections 9-406, 9 407, 9-408 or 9-409 of the New York UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other
then-applicable law (including the Bankruptcy Code) or principles of equity) or
(D) require the consent of a Governmental Authority to permit the grant of a
security interest therein (and such consent has not been obtained); provided,
however, that such security interest shall attach immediately at such time as
the condition causing such abandonment, invalidation, unenforceability breach or
termination shall no longer be effective and to the extent severable, shall
attach immediately to any portion of such General Intangible, lease, license,
contract, agreement or other document that does not result in any of the
consequences specified in clause (A), (B), (C) or (D) above, (ii) Pledged
Collateral (which is covered and pledged pursuant Article III of this
Agreement), (iii) Excess Exempted Foreign Entity Equity Interests, (iv) the
Equity Interests of Jim Walter Homes, LLC so long as Jim Walter Homes, LLC
constitutes an Inactive Subsidiary, (v) all Equity Interests in Persons that are
not Wholly-Owned Subsidiaries of the Company or any of its Subsidiaries, but
only to the extent such Person is, or its equity holders are, contractually
prohibited from pledging such Equity Interests, provided that, the Company or
any of its Subsidiaries does not encourage the creation of any contractual
prohibitions and (vi) all Equity Interests in Persons created after the date
hereof, but only to the extent such Person is, or its equity holders are,
legally (including pursuant to regulations of a Governmental Authority)
prohibited from pledging such Equity Interests.

 

(b)           Each Grantor hereby irrevocably authorizes the Collateral Agent
(or its designee) at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) with respect
to the Collateral or any part thereof and amendments thereto that (i) indicate
the Collateral as “all assets” of such Grantor or such other description as the
Collateral Agent may

 

10

--------------------------------------------------------------------------------


 

determine and (ii) contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment, including (A) whether such Grantor is an organization,
the type of organization and any organizational identification number, if any,
issued to such Grantor and (B) in the case of a financing statement filed as a
fixture filing or covering Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Collateral relates.  Each Grantor agrees to provide such information
to the Collateral Agent promptly upon request.

 

(c)           Each Grantor also ratifies its authorization for the Collateral
Agent (or its designee) to file, without the signature of any Grantor, in any
relevant jurisdiction any financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations or
amendments thereto.

 

(d)           The Collateral Agent (or its designee) is further authorized to
file with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

 

(e)           The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any, without the signature of any Grantor, obligation or liability of
any Grantor with respect to or arising out of the Collateral.

 

(f)            Subject to the provisions of the Intercreditor Agreement, to the
extent, and for so long as, the Applicable Authorized Representative is the
Administrative Agent (as both such terms are defined in the Intercreditor
Agreement), then any determination expressly required to be made hereunder by
the Collateral Agent shall be deemed to be (and shall be) the same as any
determination made by the Administrative Agent or the collateral agent, as
applicable, under the Credit Facilities, with respect to such matter; provided
that the Collateral Agent shall not be required to execute any document, unless
it is in a form reasonably satisfactory to it.

 

Section 4.02.  Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Collateral Agent and the other Secured
Parties that:

 

(a)           Each Grantor has good and valid rights in and title to the
Article 9 Collateral and has full power and authority to grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms in this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.

 

(b)           Set forth in Schedule 4.02(b) hereto is, as of the date hereof,
(i) the exact legal name of each Grantor as such name appears in its respective
certificate or document of formation and (ii) each other legal name such Grantor
has had in the past five years, including the date of the relevant name change
(if any).

 

(c)           Set forth in Schedule 4.02(c) hereto is, as of the date hereof,
the (i) type of organization of each Grantor, (ii) the location of each Grantor
that is a registered organization, (iii) jurisdiction of organization,
(iv) organizational identification number, if any, of such Grantor, (v) address
(including the county) of the chief executive office of such Grantor and
(vi) the federal taxpayer identification number of each Grantor.

 

11

--------------------------------------------------------------------------------


 

(d)           Set forth in Schedule 4.02(d) hereto is, as of the date hereof,
the name and address of any Person other than a Grantor that has possession of
any Collateral consisting of Inventory, Equipment and/or Fixtures (other than
Collateral which is in transit or out for repair or maintenance) with a value in
excess of $25,000,000.

 

(e)           Set forth in Schedule 4.02(e) hereto is, as of the date hereof, a
true and correct list of Commercial Tort Claims with a value in excess of
$15,000,000 held by any Grantor, including a brief description thereof.

 

(f)            Each Grantor represents and warrants that a fully executed
agreement in the form attached hereto as Exhibit II, III or IV, as the case may
be, and containing a description of all Article 9 Collateral consisting of
Intellectual Property with respect to United States Patents and United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights, in each case
owned by any Grantor on the date hereof, have been delivered to the Collateral
Agent for recording by the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, pursuant to 35 U.S.C. § 261,
15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of United States Patents, United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights, in each case owned by any Grantor on the
date hereof, in which a security interest may be perfected by filing, recording
or registration in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of United States Patents, United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
acquired or developed after the date hereof or with respect to any changed
circumstances requiring an amendment to such filing under applicable law).

 

(g)           The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Initial Additional First-Lien Obligations, (ii) subject to the filings
described in Section 4.02(f), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) a security interest that shall be perfected in all Article 9 Collateral in
which a security interest may be perfected by and upon the receipt and recording
of a Grant of Security Interest in United States Trademarks, Patents and
Copyrights, as the case may be, in the form (appropriately completed) attached
hereto as Exhibits II, III and IV respectively with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, within
the three-month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§ 261 or 15 U.S.C. § 1060 or the one-month period (commencing as of the date
hereof) pursuant to 17 U.S.C. § 205 and otherwise as may be required pursuant to
the laws of any other necessary jurisdiction.  The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
Permitted Liens.

 

(h)           The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, except for Permitted Liens.  None of the Grantors has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Collateral, (ii) any assignment intended as security in which any Grantor
assigns any Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the

 

12

--------------------------------------------------------------------------------


 

United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment intended as security in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.

 

(i)            Each Grantor represents and warrants that the Intellectual
Property listed in Schedule 4.02(i) hereto for such Grantor include all material
registered or applied for Intellectual Property that such Grantor owns as of the
date hereof which is registered at the United States Patent and Trademark
Office, the United States Copyright Office, or an equivalent thereof in any
state of the United States.  Each Grantor represents and warrants that it owns,
is licensed to use or otherwise has the right to use, all material Intellectual
Property that it uses in connection with its business.  Each Grantor further
warrants that it has not received any third party claim that any aspect of such
Grantor’s present or contemplated business operations may infringe, violate,
misuse, dilute, or misappropriate any Intellectual Property right of any other
third party.  Each Grantor represents and warrants that (a) it is the true and
lawful owner of all registrations and applications for registration of
Intellectual Property listed in Schedule 4.02(i), (b) said registrations and
applications are valid, subsisting, have not been canceled and (c) such Grantor
is not aware of any third party claim that any of said registrations and
applications is invalid or unenforceable, or challenging Grantor’s rights to
such registrations and applications.

 

Section 4.03.  Covenants.  (a)           Each Grantor agrees to notify the
Collateral Agent within fifteen Business Days’ (or such longer notice as may be
consented to in writing by the Collateral Agent) notice of any change (i) in its
legal name, (ii) in the location of its chief executive office or its principal
place of business, (iii) in its identity or type of organization or corporate
structure, (iv) in its Federal Taxpayer Identification Number or organizational
identification number or (v) in its jurisdiction of organization. Each Grantor
agrees to promptly provide the Collateral Agent with (A) certified
organizational documents reflecting any of the changes described in the first
sentence of this Section 4.03(a) and (B) a supplement to the applicable
schedules which shall correct all information contained therein for each Grantor
reflecting any changes described in this Section 4.03(a).  Each Grantor agrees
to provide the Collateral Agent within fifteen Business Days of any such change
with all information necessary and as the Collateral Agent may reasonably
request to make the filings under the Uniform Commercial Code necessary or
otherwise that are required, if any, in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest (subject to Permitted Liens) in the
Collateral.  Each Grantor agrees promptly to notify the Collateral Agent if any
portion of the Article 9 Collateral material to a Grantor’s business owned or
held by such Grantor is damaged or destroyed.

 

(b)           Each Grantor shall, at its own expense, take any and all
reasonable actions necessary to defend title to the Collateral (other than
Collateral that is deemed by such Grantor to be immaterial to the conduct of its
business) against all Persons claiming any interest adverse to the Collateral
Agent or any other Secured Party (other than the holders of Permitted Liens) and
to defend the security interests of the Collateral Agent in the Collateral and
the priority thereof against any Lien (other than Permitted Liens).  Nothing in
this Agreement shall prevent any Grantor from discontinuing the operation or
maintenance of any of its assets or properties if such discontinuance is (x) in
the judgment of its board of directors, desirable in the conduct of its business
and (y) permitted by the Indenture.

 

(c)           Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the security
interests and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the

 

13

--------------------------------------------------------------------------------


 

security interests hereunder and the filing of any financing statements
(including fixture filings) or other documents (including execution of
agreements in the form of Exhibits II, III and IV attached hereto and filing
such agreements with the United States Patent and Trademark Office or United
States Copyright Office, as applicable, and any filings or notices required to
be made under any applicable Assignment of Claims Act (or similar statute in
respect of any Governmental Authority which is an Account Debtor) in connection
herewith or therewith.  If any amount payable to any Grantor under or in
connection with any of the Article 9 Collateral shall be or become evidenced by
any promissory note or other instrument issued to such Grantor (i) by the
Company or any of its Subsidiaries or (ii) by any third Person and the face
amount of such promissory note or other instrument is in excess of $5,000,000,
in each such case such note or instrument shall be promptly pledged and
delivered to the Collateral Agent, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent.

 

(d)           Upon the occurrence and during the continuation of an Event of
Default or with the consent of the applicable Grantor, the Collateral Agent
shall have the right (but shall not be required) to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or other Article 9 Collateral in the possession of any third
person, by contacting Account Debtors or the third person possessing such
Article 9 Collateral for the purpose of making such a verification.  The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any Secured Party.

 

(e)           Upon the occurrence and during the continuation of an Event of
Default and after giving the Grantor five Business Days’ notice, the Collateral
Agent may discharge past due Taxes, assessments, charges, fees or Liens at any
time levied or placed on the Collateral and not permitted pursuant to
Section 4.12 of the Indenture, and may pay for the maintenance and preservation
of the Article 9 Collateral to the extent any Grantor fails to do so as required
by the Indenture or this Agreement, and each Grantor jointly and severally
agrees to reimburse the Collateral Agent on demand for any payment made or any
expense incurred by the Collateral Agent pursuant to the foregoing
authorization, provided that nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to Taxes, assessments, charges, fees, Liens
and maintenance as set forth in this Agreement or in the other Initial
Additional First-Lien Documents.

 

(f)            If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person with a value in excess of
$5,000,000 to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent.  Such assignment
need not be filed of public record unless necessary to continue the perfected
status of the security interest against creditors of and transferees from the
Account Debtor or other Person granting the security interest.

 

(g)           Each Grantor shall remain liable to observe and perform all the
conditions and material obligations to be observed and performed by it under
each contract, agreement or instrument relating to the Collateral, all in
accordance with the terms and conditions thereof.  Neither the Collateral Agent
nor any other Secured Party shall have any obligation or liability under any
contract by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any other Secured Party of any payment relating to such
contract pursuant hereto, nor shall the Collateral Agent or any other Secured
Party be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any performance by any party
under any contract, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

 

14

--------------------------------------------------------------------------------


 

(h)           None of the Grantors shall make or permit to be made an
assignment, pledge or hypothecation of the Collateral (or any part thereof) or
shall grant any other Lien in respect of the Collateral (or any part thereof),
except as permitted by the Indenture.  Subject to the immediately following
sentence, none of the Grantors shall make or permit to be made any transfer of
the Collateral (or any part thereof) and each Grantor shall remain at all times
in possession of the Collateral owned by it, except (i) as permitted by Sections
4.10 and 4.12 of the Indenture and (ii) for any such Collateral as may be in
transit from time to time or out for repair or maintenance.  Without limiting
the generality of the foregoing, each Grantor agrees that it shall not permit
any Inventory or Goods to be in the possession or control of any warehouseman,
agent, bailee, or processor at any time unless (x) such Inventory is in transit
at such time, (y) the aggregate fair value of the Inventory or Goods in the
possession of or subject to the control of such Person is less than $25,000,000
or (z) such Person shall have been notified of the Security Interest and shall
have acknowledged in writing, in form and substance reasonably satisfactory to
the Collateral Agent, that such warehouseman, agent, bailee or processor holds
the Inventory or Goods for the benefit of the Collateral Agent subject to the
Security Interest and shall act upon the instructions of the Collateral Agent
without further consent from the Grantor, and that such warehouseman, agent,
bailee or processor further agrees to waive and release any Lien held by it with
respect to such Inventory, whether arising by operation of law or otherwise.

 

Section 4.04.  Other Actions.  In order to ensure the attachment, perfection and
priority of, and the ability of the Collateral Agent to enforce, the Security
Interest in accordance with the terms hereof, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

 

(a)           Instruments and Tangible Chattel Paper.  Each Grantor represents
and warrants that each Instrument and each item of Tangible Chattel Paper with a
value in excess of $15,000,000 in existence on the date hereof has been properly
endorsed, assigned and delivered to the Collateral Agent, accompanied by
instruments of transfer or assignment duly executed in blank.  If any Grantor
shall at any time hold or acquire any Instruments or Chattel Paper with a value
in excess of $15,000,000, such Grantor shall forthwith endorse, assign and
deliver the same to the Collateral Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request.

 

(b)           Electronic Chattel Paper and Transferable Records.  If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under New York UCC Section 9-105 of such electronic chattel paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as applicable, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction, of such transferable
record; provided that no Grantor shall be required to take any action described
above in this clause (b) unless the aggregate amount payable to the Grantors
evidenced by Electronic Chattel Paper or any transferable record in which the
Collateral Agent has not been vested control within the meaning of the statutes
described above in this clause (b) exceeds $15,000,000.  The Collateral Agent
agrees with such Grantor that the Collateral Agent will arrange, pursuant to
procedures reasonably satisfactory to the Collateral Agent and so long as such
procedures will not result in the Collateral Agent’s loss of control, for the
Grantor to make alterations to the electronic chattel paper or transferable
record permitted under UCC Section 9-105 or, as applicable, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after

 

15

--------------------------------------------------------------------------------


 

taking into account any action by such Grantor with respect to such electronic
chattel paper or transferable record.

 

(c)           Letter-of-Credit Rights.  If any Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor in an amount in excess of $15,000,000, such Grantor shall promptly
notify the Collateral Agent thereof and, at the request and option of the
Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use commercially
reasonable efforts to either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under such letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing.

 

(d)           Commercial Tort Claims.  If any Grantor shall at any time hold or
acquire a commercial tort claim in an amount reasonably estimated to exceed
$15,000,000, the Grantor shall promptly notify the Collateral Agent thereof in a
writing signed by such Grantor including a summary description of such claim and
grant to the Collateral Agent, for the ratable benefit of the Secured Parties,
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.

 

Section 4.05.  Covenants Regarding Patent, Trademark and Copyright Collateral. 
(a)  Each Grantor agrees that it will not do any act or omit to do any act
whereby any Patent which constitutes Article 9 Collateral that is material to
the conduct of its business would become invalidated or dedicated to the public.

 

(b)           Each Grantor will, for each Trademark which constitutes Article 9
Collateral and is material to the conduct of its business, (i) maintain such
Trademark in full force free from any claim of abandonment or invalidity for
non-use, (ii) use commercially reasonable efforts to maintain the quality of
products and services offered under such Trademark to the extent necessary and
sufficient in its reasonable business judgment to establish and preserve its
material rights under applicable law, (iii) display such Trademark with
appropriate notice to the extent necessary and sufficient in its reasonable
judgment to establish and preserve its material rights under applicable law and
(iv) not knowingly use such Trademark in any violation of any third party
rights.

 

(c)           Each Grantor (either itself or through its licensees or
sublicensees) will, for each work covered by a Copyright which constitutes
Article 9 Collateral and is material to the conduct of its business, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient in its reasonable judgment to
establish and preserve its material rights under applicable copyright laws.

 

(d)           Each Grantor shall notify the Collateral Agent promptly if it
knows that any Patent, Trademark or Copyright material to the conduct of its
business could reasonably be expected to become abandoned, lost or dedicated to
the public, or of any materially adverse determination or development (including
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, United States Copyright Office
or any court or similar office of any country) regarding such Grantor’s
ownership of any such Patent, Trademark or Copyright, its right to register the
same, or its right to keep and maintain the same.

 

(e)           In the event any Grantor, either itself or through any agent,
employee, licensee or designee, file an application with respect to any Patent,
Trademark or Copyright with the United States

 

16

--------------------------------------------------------------------------------


 

Patent and Trademark Office or the United States Copyright Office or in any
other country or any political subdivision thereof, such Grantor shall promptly
but in no event more than 45 days thereafter, inform the Collateral Agent and
execute and deliver a grant of security interest in such Patent, Trademark or
Copyright in the form of Exhibits II, III or IV, as applicable, and each Grantor
hereby appoints the Collateral Agent as its attorney-in-fact to execute and file
such writings as are reasonably necessary for the foregoing purposes, all acts
of such attorney being hereby ratified and confirmed; such power, being coupled
with an interest, is irrevocable until such time as when the Notes (in each case
together with interest thereon), any fees and all other Initial Additional
First-Lien Obligations (other than indemnities described in Section 7.03 and in
the other provisions of the Indenture or any other Initial Additional First-Lien
Document which are not then due and payable) incurred hereunder and under the
Indenture or any other Initial Additional First-Lien Documents are paid in full.

 

(f)            Each Grantor will take all reasonably necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office or any office or agency in
any political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each registration or
application that is material to the conduct of its business relating to the
Patents, Trademarks and/or Copyrights in the Article 9 Collateral (and to obtain
the relevant grant or registration) including (a) timely filings of applications
for renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees; (b) if consistent with good business judgment initiating
opposition, interference and cancellation proceedings against third parties; and
(c) refraining from the abandonment of any filing of affidavit of use or any
application of renewal prior to the exhaustion of all administrative and
judicial remedies.

 

(g)           In the event that any Grantor knows that any Article 9 Collateral
consisting of Intellectual Property material to the conduct of its business is
or has been infringed, misappropriated or diluted by a third party, such Grantor
promptly shall notify the Collateral Agent and shall, if consistent with good
business judgment, prosecute its rights in such Intellectual Property
diligently, including promptly suing for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution (and taking any actions required by applicable law
prior to instituting such suit), and taking such other actions as are
appropriate under the circumstances to protect such Article 9 Collateral. 
Nothing in this Agreement shall prevent any Grantor from discontinuing the use
or maintenance of any Article 9 Collateral consisting of a Patent, Trademark or
Copyright, or require any Grantor to pursue any claim of infringement,
misappropriation or dilution, if (x) such Grantor so determines in its good
business judgment and (y) it is not prohibited by the Indenture.

 

ARTICLE V

 

Remedies

 

Section 5.01.  Remedies upon Default.  Subject to the Intercreditor Agreement,
upon the occurrence and during the continuation of an Event of Default, each
Grantor agrees to deliver each item of Collateral to the Collateral Agent on
demand (it being understood and agreed that each Grantor’s obligation to deliver
Collateral is of the essence to this Agreement and that, accordingly, upon
application to a court of equity having jurisdiction, the Collateral Agent shall
be entitled to a decree requiring specific performance by such Grantor of said
obligation), and it is agreed that the Collateral Agent shall have the right to
take any of or all the following actions at the same or different times: 
(a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the Collateral Agent, for the ratable benefit of the
Secured Parties, or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such Article 9
Collateral throughout the world on such terms and conditions and in such manner
as the

 

17

--------------------------------------------------------------------------------


 

Collateral Agent shall determine (other than in violation of any then-existing
licensing arrangements to the extent that waivers cannot be obtained), (b) with
or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law, and
(c) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such
Collateral.  Without limiting the generality of the foregoing, each Grantor
agrees that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, valuation, extension, moratorium,
stay and appraisal that such Grantor now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale.  At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may determine in its
sole and absolute discretion.  The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent and the Initial Additional First-Lien Secured parties shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice.  At any public (or, to the extent
permitted by law, private) sale made pursuant to this Agreement, the Collateral
Agent or any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, extension, moratorium, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by law), the Collateral or
any part thereof offered for sale and, in respect of a bid by any Secured Party,
may make payment on account thereof by using any claim then due and payable to
such Secured Party from any Grantor as a credit against the purchase price, and
such Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor
therefor.  For purposes hereof, a written agreement to purchase the Collateral
or any portion thereof shall be treated as a sale thereof; the Collateral Agent
shall be free to carry out such sale pursuant to such agreement and no Grantor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement, all Events of Default shall have been remedied
and the

 

18

--------------------------------------------------------------------------------


 

Initial Additional First-Lien Obligations paid in full.  As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver.  Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 

Section 5.02.  Application of Proceeds.  If an Event of Default shall have
occurred and be continuing the Collateral Agent shall apply the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral in
accordance with the requirements of the Intercreditor Agreement.  Upon any sale
of Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

Section 5.03.  Grant of License To Use Intellectual Property.  Each Grantor
shall grant to the Collateral Agent an irrevocable absolute power of attorney to
sign, upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the United States Patent and Trademark Office
or similar registrar in order to effect an absolute assignment of all right,
title and interest in any registered Intellectual Property and each application
for such registration, and record the same.  If an Event of Default shall occur
and be continuing, the Collateral Agent may, by written notice to the relevant
Grantor, take any or all of the following actions:  (i) declare the entire
right, title and interest of such Grantor in and to the Intellectual Property,
vested in the Collateral Agent for the ratable benefit of the Secured Parties,
in which event such rights, title and interest shall immediately vest, in the
Collateral Agent for the ratable benefit of the Secured Parties, and the
Collateral Agent shall be entitled to exercise the power of attorney referred to
in this Section 5.03 hereof to execute, cause to be acknowledged and notarized
and record said absolute assignment with the applicable agency or registrar;
(ii) take and use or sell the Intellectual Property; (iii) take and use or sell
the goodwill of such Grantor’s business symbolized by the Trademarks and the
right to carry on the business and use the assets of such Grantor in connection
with which the Trademarks or Domain Names have been used; (iv) direct such
Grantor to refrain, in which event such Grantor shall refrain, from using the
Intellectual Property in any manner whatsoever, directly or indirectly, and such
Grantor shall execute such further documents that the Collateral Agent may
reasonably request to further confirm this and to transfer ownership of the
Intellectual Property and registrations and any pending applications in the
United States Copyright Office, United States Patent and Trademark Office,
equivalent office in a state of the United States or applicable Domain Name
registrar to the Collateral Agent and provide reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof; and (v) with
respect to any Grantor’s rights under any Copyright License, Patent License or
Trademark License, and each Grantor’s rights under Patent License, Copyright
License or Trademark License shall inure to the benefit of the Collateral Agent,
solely to the extent permitted by such license as it pertains to the Collateral,
in each case solely during the occurrence and continuation of an Event of
Default.  Upon and during the continuation of an Event of Default along with the
intention to take enforcement action pursuant to the Indenture, each Grantor
shall, at the reasonable request of the Collateral Agent, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License to effect the
assignment of all such Grantor’s right, title and interest thereunder to the
Collateral Agent or its designee.

 

Section 5.04.  Securities Act.  In view of the position of the Grantors in
relation to the Pledged Stock, or because of other current or future
circumstances, a question may arise under the

 

19

--------------------------------------------------------------------------------


 

Securities Act of 1933, as now or hereafter in effect, or any similar statute
hereafter enacted analogous in purpose or effect (such Act and any such similar
statute as from time to time in effect being called the “Federal Securities
Laws”) with respect to any disposition of the Pledged Stock permitted
hereunder.  Each Grantor understands that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Collateral Agent if
the Collateral Agent were to attempt to dispose of all or any part of the
Pledged Stock, and might also limit the extent to which or the manner in which
any subsequent transferee of any Pledged Stock could dispose of the same. 
Similarly, there may be other legal restrictions or limitations affecting the
Collateral Agent in any attempt to dispose of all or part of the Pledged Stock
under applicable Blue Sky or other state securities laws or similar laws
analogous in purpose or effect.  Each Grantor recognizes that in light of such
restrictions and limitations the Collateral Agent may, with respect to any sale
of the Pledged Stock, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Stock for their own account, for investment, and
not with a view to the distribution or resale thereof.  Each Grantor
acknowledges and agrees that in light of such restrictions and limitations, the
Collateral Agent, in its sole and absolute discretion (a) may proceed to make
such a sale whether or not a registration statement for the purpose of
registering such Pledged Stock or part thereof shall have been filed under the
Federal Securities Laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale.  Each Grantor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions.  In the
event of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Stock at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells
the Pledged Stock.

 

ARTICLE VI

 

Indemnity, Subrogation and Subordination

 

Section 6.01.  Indemnity and Subrogation.  In addition to all rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
in each case subject to Section 6.03), the Company agrees that (a) in the event
a payment of any Initial Additional First-Lien Obligation shall be made by any
Guarantor under this Agreement, the Company shall indemnify such Guarantor for
the full amount of such payment and such Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment and (b) in the event any assets of any Guarantor shall be sold
pursuant to this Agreement or any other Initial Additional First-Lien Document
to satisfy in whole or in part any Initial Additional First-Lien Obligation owed
to any Secured Party, the Company shall indemnify such Guarantor in an amount
equal to the fair value of the assets so sold.

 

Section 6.02.  Contribution and Subrogation.  Each Guarantor and Grantor (other
than the Company with respect to its own Initial Additional First-Lien
Obligations) agrees (subject to Section 6.03) that to the extent that a
Guarantor shall have paid more than its proportionate share (based, to the
maximum extent permitted by law, on the respective Adjusted Net Worths of the
Guarantors on the date the respective payment is made) of any payment made
hereunder (whether as a Guarantor and/or Grantor hereunder, with proceeds of the
Collateral of any Grantor applied hereunder deemed for this purpose to be
payments made by it), such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 6.03.  Notwithstanding
anything to the contrary contained above, any Guarantor that is released from
this

 

20

--------------------------------------------------------------------------------


 

Agreement (and its guarantees contained herein) in accordance with the express
provisions of Section 7.13(b) shall thereafter have no contribution obligations,
or rights, pursuant to this Section 6.02, and at the time of any such release,
the contribution rights and obligations of the remaining Guarantors shall be
recalculated on the respective date of release (as otherwise provided herein)
based on the payments made hereunder by the remaining Guarantors.  The
provisions of this Section 6.02 shall in no respect limit the obligations and
liabilities of any Guarantor or Grantor to the Collateral Agent and the other
Secured Parties, and each Guarantor shall remain liable to the Collateral Agent
and the other Secured Parties for the full amount guaranteed by such Guarantor
hereunder.

 

Section 6.03.  Subordination.  Notwithstanding any provision in this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 6.01
and 6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Initial Additional First-Lien Obligations, and no
Grantor shall be entitled to be subrogated to any of the rights of the
Collateral Agent or any other Secured Party against the Company or any other
Grantor or any collateral security or guaranty or right of offset held by the
Collateral Agent or any other Additional First-Lien Secured Party for the
payment of any of the Initial Additional First-Lien Obligations, nor shall any
Grantor seek or be entitled to seek any contribution or reimbursement from the
Company or any other Grantor in respect of payments made by such Grantor
hereunder (or paid with proceeds of collateral of such Grantor hereunder), until
all amounts owing to the Collateral Agent and the other Secured Parties on
account of the Initial Additional First-Lien Obligations are paid in full in
cash.  If any amount shall be paid to any Grantor on account of such
contribution or subrogation rights at any time when all of the Initial
Additional First-Lien Obligations shall not have been paid in full in cash, such
amount shall be held by such Grantor in trust for the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required), to be held as collateral security for all of the
Initial Additional First-Lien Obligations (whether matured or unmatured) of, or
guaranteed by, such Grantor and/or then or at any time thereafter may be applied
against any Initial Additional First-Lien Obligations, whether matured or
unmatured, in such order as the Collateral Agent may determine.

 

ARTICLE VII

 

Miscellaneous

 

Section 7.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted in this Agreement) be in writing and given as
provided in Section 5.01 of the Intercreditor Agreement, provided that any
communication or notice hereunder from the Collateral Agent to any Grantor upon
the occurrence and during the continuation of an Event of Default may be given
by telephone if promptly confirmed in writing.  All communications and notices
hereunder to any U.S. Subsidiary Guarantor shall be given to it in care of the
Company as provided in Section 13.01 of the Indenture.

 

Section 7.02.  Waivers; Amendment.  (a)  No failure or delay by any Secured
Party in exercising any right or power hereunder or under the Indenture or any
other Initial Additional First-Lien Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Secured Parties hereunder and
under the Indenture or any other Initial Additional First-Lien Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision in this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall have been effected in accordance with paragraph (b) of this

 

21

--------------------------------------------------------------------------------


 

Section 7.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
any Grantor in any case shall entitle any Grantor to any other or further notice
or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Article 9 of the Indenture.

 

Section 7.03.  Collateral Agent’s Fees and Expenses; Indemnification.  (a)  The
parties hereto agree that the Collateral Agent (and any of its sub-agents) shall
be entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder as provided in Section 10.02 of the Indenture.

 

(b)           Without limitation of its indemnification obligations under the
Indenture and any other Initial Additional First-Lien Document, each Grantor and
each Guarantor jointly and severally agrees to indemnify the Collateral Agent
(and any of its sub-agents), its Affiliates and their respective directors,
officers, employees, advisors, agents, affiliates (including without limitation,
controlling persons), successors, partners, representatives, trustees and
assignees (hereinafter in this Section 7.03 referred to individually as
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related out-of-pocket expenses,
including the fees, charges and disbursements of one primary counsel and one
local counsel for each relevant jurisdiction to such Indemnitees (unless there
is an actual or perceived conflict of interest or the availability of different
claims or defenses in which case each such Indemnitee may retain its own
counsel), incurred by, imposed on or asserted against any Indemnitee arising out
of, in connection with, or as a result of, the execution, delivery or
performance of this Agreement or any investigation, litigation or other
proceeding relating to any of the foregoing agreements or instruments
contemplated hereby, or to the Collateral, whether or not any Indemnitee is a
party thereto; provided that no Grantor of Guarantor shall have any obligation
hereunder to any Indemnitee with respect to indemnified liabilities to the
extent it has been determined by a final non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(c)           Any such amounts payable as provided hereunder shall be additional
Initial Additional First-Lien Obligations secured hereby and by the Indenture or
any other Additional First-Lien Security Document.  The provisions of this
Section 7.03 shall remain operative and in full force and effect regardless of
the termination of this Agreement or any other Initial Additional First-Lien
Security Documents, the consummation of the transactions contemplated hereby,
the repayment of any of the Initial Additional First-Lien Obligations, the
invalidity or unenforceability of any term or provision of this Agreement, the
Indenture or any other Initial Additional First-Lien Document, or any
investigation made by or on behalf of the Collateral Agent or any other
Additional First-Lien Secured Party.  All amounts due under this Section 7.03
shall be payable within 15 days after written demand therefor.

 

Section 7.04.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns and shall inure to the benefit of the
other Secured Party and their respective successors and assigns.

 

Section 7.05.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Grantors in the Initial Additional
First-Lien Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other

 

22

--------------------------------------------------------------------------------


 

Initial Additional First-Lien Document shall be considered to have been relied
upon by the Secured Parties and shall survive the execution and delivery of the
Indenture or any other Initial Additional First-Lien Document, regardless of any
investigation made by any Secured Party or on its behalf, and shall continue in
full force and effect as long as any amount payable under the Indenture or any
other Initial Additional First-Lien Document is outstanding and unpaid.

 

Section 7.06.  Counterparts; Effectiveness; Several Agreement.  This Agreement
may be executed in any number of counterparts and by the different parties
hereto on separate counterparts (including by facsimile or other electronic
transmission), each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Grantor and the Collateral Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Grantor, the Collateral Agent
and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest in this Agreement or in the Collateral
(and any such assignment or transfer shall be void) except in accordance with
Article 9 of the Indenture.  This Agreement shall be construed as a separate
agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to Grantor without the approval of
any other Grantor and without affecting the obligations of any other Grantor
hereunder.

 

Section 7.07.  Severability.  Any provision in this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 7.08.  Right of Set-Off.  If an Event of Default shall have occurred and
be continuing and subject to the terms of the Indenture, each Secured Party and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Secured Party or Affiliate
to or for the credit or the account of any Grantor against any of and all the
obligations of such Grantor now or hereafter existing under this Agreement owed
to such Secured Party, irrespective of whether or not such Secured Party shall
have made any demand under this Agreement and although such obligations may be
unmatured.  The applicable Secured Party shall notify the Company, the
Collateral Agent and the Administrative Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section 7.08. 
The rights of each Secured Party under this Section 7.08 are in addition to
other rights and remedies (including other rights of set-off) which such Secured
Party may have.

 

Section 7.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, IN EACH CASE WHICH ARE

 

23

--------------------------------------------------------------------------------


 

LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER ADDITIONAL FIRST-LIEN DOCUMENT, EACH OF THE PARTIES
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH
OF THE PARTIES HEREUNDER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD
OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER ADDITIONAL FIRST-LIEN DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY.  EACH OF
THE PARTIES HEREUNDER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE PARTIES HEREUNDER AT ITS ADDRESS, AS INDICATED, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH OF THE PARTIES HEREUNDER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE PARTIES HEREUNDER IN ANY OTHER
JURISDICTION.

 

(b)           EACH OF THE PARTIES HEREUNDER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

Section 7.10.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
ADDITIONAL FIRST-LIEN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

Section 7.11.  Headings.  The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

Section 7.12.  Security Interest Absolute.  All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor and Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Indenture, any other Initial Additional First-Lien
Document, any agreement with respect to any of the Initial Additional First-Lien
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Initial Additional First-Lien Obligations, or
any other amendment or waiver of or any consent to any departure from the
Indenture, any other Initial Additional First-Lien Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien

 

24

--------------------------------------------------------------------------------


 

on other collateral, or any release or amendment or waiver of or consent under
or departure from any guaranty, securing or guaranteeing all or any of the
Initial Additional First-Lien Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor or Guarantor in respect of the Initial Additional First-Lien Obligations
or this Agreement (other than a release of any Grantor or Guarantor in
accordance with Section 7.13).

 

Section 7.13.  Termination or Release. (a)   After the Termination Date, this
Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation in Section 7.03 hereof, shall survive such
termination) and the Collateral Agent, at the request and expense of the
respective Grantor, will promptly execute and deliver to such Grantor a proper
instrument or instruments (including Uniform Commercial Code termination
statements on form UCC-3) acknowledging the satisfaction and termination of this
Agreement, and will duly assign, transfer and deliver to such Grantor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Collateral Agent and as has not theretofore been
sold or otherwise applied or released pursuant to this Agreement.

 

(b)           In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Grantor) at any time prior to the
Termination Date, the proceeds of such sale or disposition (or from such
release) are applied in accordance with the terms of the Indenture or such other
applicable Initial Additional First-Lien Document, as the case may be, to the
extent required to be so applied, the Collateral Agent, at the request and
expense of such Grantor, will duly release from the security interest created
hereby (and will execute and deliver such documentation, including termination
or partial release statements and the like in connection therewith) and assign,
transfer and deliver to such Grantor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold or otherwise disposed of, or released, and as may be in the
possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement.  Furthermore, in the event that all of the capital
stock or other Equity Interests of one or more Guarantors is sold or otherwise
disposed of (in each case to a Person other than the Company or a Subsidiary
thereof) or liquidated at any time prior to the Termination Date, the proceeds
of such sale, disposition or liquidation are applied in accordance with the
provisions of the Indenture and/or the applicable Initial Additional First-Lien
Document, to the extent applicable, such Guarantor (and the Collateral at such
time assigned by such Guarantor pursuant hereto) shall, upon consummation of
such sale or other disposition (except to the extent that such sale or
disposition is to the Company or a Subsidiary thereof), be released from this
Agreement (it being understood and agreed that the sale of one or more Persons
that own, directly or indirectly, all of the capital stock or other Equity
Interests of any Guarantor shall be deemed to be a sale of such Guarantor for
the purposes of this Section 7.13(b)).

 

(c)           At any time that a Grantor desires that the Collateral Agent take
any action to acknowledge or give effect to any release of Collateral pursuant
to the foregoing Section 7.13(a) or (b), such Grantor shall deliver to the
Collateral Agent a certificate signed by a principal executive officer of such
Grantor stating that the release of the respective Collateral is permitted
pursuant to such Section 7.13(a) or (b).  At any time that the Company or the
respective Grantor desires that the Company or a Subsidiary of the Company which
has been released from its guaranty pursuant to Article II hereunder be released
hereunder as provided in the last sentence of Section 7.13(b), it shall deliver
to the Collateral Agent a certificate signed by a principal executive officer of
the Company and the respective Grantor stating that the release of the
respective Grantor (and its Collateral) is permitted pursuant to such
Section 7.13(b).

 

(d)           The Collateral Agent shall have no liability whatsoever to any
other Secured Party as the result of any release of Collateral by it in
accordance with (or which the Collateral Agent in good faith believed to be in
accordance with) this Section 7.13.

 

25

--------------------------------------------------------------------------------


 

Section 7.14.  Additional Subsidiaries.  Upon execution and delivery by the
Collateral Agent and such Subsidiary of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a U.S. Subsidiary Guarantor hereunder with
the same force and effect as if originally named as a U.S. Subsidiary Guarantor
in this Agreement.  The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder.  The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

 

Section 7.15.  Collateral Agent Appointed Attorney-in-Fact.  Each Grantor hereby
appoints the Collateral Agent the true and lawful attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof upon the
occurrence of and during the continuation of an Event of Default, which
appointment is irrevocable (until the Termination Date) and coupled with an
interest.  Without limiting the generality of the foregoing, the Collateral
Agent shall have the right, upon the occurrence and during the continuation of
an Event of Default and subject to the terms of this Agreement, with full power
of substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes,
provided that nothing in this Agreement contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby.  The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them in this Agreement, and neither they nor their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

Section 7.16.  Further Assurances.  Notwithstanding anything to the contrary
herein, the parties hereto agree to comply with the requirements set forth in
Section 4.20 of the Indenture.

 

Section 7.17.  Collateral Agent.  The Collateral Agent shall act in accordance
with the provisions of Article IV of the Intercreditor Agreement, the provisions
of which shall be deemed incorporated by reference herein as fully as if set
forth in their entirety herein.  Each Secured Party, by accepting the benefits
of this Agreement, agrees to the provisions of Article IVof the Intercreditor
Agreement, including as same apply to the actions of the Collateral Agent
hereunder.

 

26

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Subject to Intercreditor Agreement

 

Section 8.01.  Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, (i) the liens and security interests granted to the Collateral Agent
pursuant to this Agreement and all rights and obligations of the Collateral
Agent and the other Secured Parties hereunder are expressly subject to the
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Collateral Agent or any other Secured Party hereunder is subject to the
limitations and provisions of the Intercreditor Agreement.  In the event of any
conflict or inconsistency between the terms of the Intercreditor Agreement and
the terms of this Agreement, the terms of the Intercreditor Agreement shall
govern.

 

[Signature pages to follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

WALTER ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Senior Vice President,

 

 

General Counsel and Secretary

 

 

 

 

 

WALTER ENERGY HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

BLUE CREEK COAL SALES, INC.

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

CLEARWATER ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

HAMER PROPERTIES, INC.

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

J.W. WALTER, INC.

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

28

--------------------------------------------------------------------------------


 

 

J.W.I. HOLDINGS CORPORATION

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

JIM WALTER RESOURCES, INC.

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

LAND HOLDINGS CORPORATION

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

TAFT COAL SALES & ASSOCIATES, INC.

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

TUSCALOOSA RESOURCES, INC.

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

WALTER BLACK WARRIOR BASIN LLC

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

29

--------------------------------------------------------------------------------


 

 

WALTER COKE, INC.

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

WALTER EXPLORATION & PRODUCTION LLC

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

WALTER LAND COMPANY

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

WALTER MINERALS, INC.

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

 

 

 

 

 

 

WALTER NATURAL GAS, LLC

 

 

 

 

 

 

By:

/s/ Earl H. Doppelt

 

Name:

Earl H. Doppelt

 

Title:

Secretary

 

30

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as Collateral Agent

 

 

 

 

 

 

By:

/s/ Bobby Reyes

 

Name:

Bobby Reyes

 

Title:

Vice President

 

31

--------------------------------------------------------------------------------


 

Exhibit I to the
U.S. Guaranty and
Collateral Agreement

 

SUPPLEMENT NO.          (this “Supplement”)  dated as of [    ], to the 
First-Lien Notes Collateral Agreement, dated as of September 27, 2013 (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, the “First-Lien Notes Collateral Agreement”), among WALTER
ENERGY, INC., a Delaware corporation (the “Company”), each other subsidiary of
the Company from time to time party thereto (each such subsidiary individually a
“U.S. Subsidiary Guarantor” and collectively, the “U.S. Subsidiary Guarantors”;
the Subsidiary Guarantors and the Company are referred to collectively herein as
the “Grantors”) and UNION BANK, N.A., as collateral agent (together with any
successor collateral agent, the “Collateral Agent”).

 

A.            Section 7.14 of the Security Agreement provides that additional
subsidiaries of the Company may become Grantors under the First-Lien Notes
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned subsidiary (the “New Subsidiary”) is executing
this Supplement in order to become a Grantor under the Security Agreement.

 

B.            Capitalized terms used in this Supplement and not otherwise
defined in this Supplement shall have the meanings assigned to such terms in the
Indenture and the First-Lien Notes Collateral Agreement referred to therein.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.         In accordance with Section 7.14 of the First-Lien Notes
Collateral Agreement, the New Subsidiary by its signature below becomes a U.S.
Subsidiary Guarantor and a Grantor under the First-Lien Notes Collateral
Agreement with the same force and effect as if originally named therein as a
U.S. Subsidiary Guarantor and a Grantor and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the First-Lien Notes Collateral Agreement
applicable to it as a U.S. Subsidiary Guarantor and Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor and U.S. Subsidiary Guarantor thereunder are true and correct in
all material respects on and as of the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).  In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the Initial
Additional First-Lien Obligations (as defined in the First-Lien Notes Collateral
Agreement), does hereby create and grant to the Collateral Agent, its successors
and assigns, for the ratable benefit of the Secured Parties, their successors
and assigns, a security interest in and lien on all the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the First-Lien Notes
Collateral Agreement) of the New Subsidiary.  Each reference to a “U.S.
Subsidiary Guarantor” or “Grantor” in the First-Lien Notes Collateral Agreement
shall be deemed to include the New Subsidiary.  The First-Lien Notes Collateral
Agreement is hereby incorporated in this Agreement by reference.

 

SECTION 2.         The New Subsidiary represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally any by
principles of equity.

 

I-1

--------------------------------------------------------------------------------


 

SECTION 3.         This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Supplement shall become effective when the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and the Collateral Agent has executed a
counterpart hereof.  Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

SECTION 4.         The New Subsidiary hereby represents and warrants that set
forth under its signature hereto is, as of the date hereof, (i) the true and
correct legal name of the New Subsidiary, (ii) its jurisdiction of formation,
(iii) its Federal Taxpayer Identification Number or its organizational
identification number (if any) and (iv) the location of its chief executive
office.  The New Subsidiary hereby further represents and warrants that, as of
the date hereof, Schedule I hereto accurately sets forth all information which
would have been required pursuant to the Schedules to the First-Lien Notes
Collateral Agreement had the New Subsidiary been a Grantor on the date of the
execution and delivery of the First-Lien Notes Collateral Agreement (it being
understood and agreed, however, that the information so furnished by the New
Subsidiary is accurate as of the date of this Supplement rather than the date of
the First-Lien Notes Collateral Agreement).

 

SECTION 5.         Except as expressly supplemented hereby, the First-Lien Notes
Collateral Agreement shall remain in full force and effect.

 

SECTION 6.         THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.         Any provision of this Supplement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof and in the First-Lien Notes Collateral Agreement; the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 8.         All communications and notices hereunder shall be in writing
and given as provided in Section 7.01 of the First-Lien Notes Collateral
Agreement.

 

SECTION 9.         The New Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the First-Lien Notes Collateral Agreement as of the
day and year first above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Legal Name:

 

 

Jurisdiction of Formation:

 

 

Location of Chief Executive Office:

 

 

 

 

 

 

UNION BANK, N.A., as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I-3

--------------------------------------------------------------------------------


 

Schedule I
to the Supplement No.     
to the First-Lien Notes
Collateral Agreement

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

EQUITY INTERESTS

 

Issuer

 

Registered
Owner

 

Certificate
 Number

 

Number and
Class of
Equity Interests

 

Percentage of
Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal
Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. INTELLECTUAL PROPERTY

 

I.                                        U.S. Registered Copyrights

 

Registered Owner

 

Title

 

Registration
Number

 

Expiration
     Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.                                   U.S. Copyright Applications

 

Registered Owner

 

Title

 

Application
Number

 

Date
Filed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-4

--------------------------------------------------------------------------------


 

III.                              Copyright Licenses

 

Licensee

 

Licensor

 

Title

 

Registration
Number

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV.                               U.S. Issued Patents

 

Registered Owner

 

Title

 

Patent
Number

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V.                                    U.S. Patent Applications

 

Registered Owner

 

Title

 

Application
Number

 

Date
Filed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.                               Patent Licenses

 

Licensee

 

Licensor

 

Title

 

Registration
Number

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VII.                          U.S. Registered Trademarks

 

Registered Owner

 

Mark

 

Registration
Number

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-5

--------------------------------------------------------------------------------


 

VIII.                     U.S. Trademark Applications

 

Registered Owner

 

Mark

 

Application
Number

 

Date
Filed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IX.                               Trademark Licenses

 

Licensee

 

Licensor

 

Title

 

Registration
Number

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-6

--------------------------------------------------------------------------------


 

Exhibit II to

the First-Lien Notes

Collateral Agreement

 

FORM OF GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS

 

This GRANT OF SECURITY INTEREST IN UNITED STATES TRADEMARKS (“Agreement”), dated
as of [          ] is made by [Name of Grantor], a
[                            ] (the “Grantor”) with principal offices at
[                                                        ], in favor of Union
Bank, N.A., as Collateral Agent, with principal offices at 1251 Avenue of the
Americas, 19th Floor, New York, NY 10020 (the “Agent”) for the benefit of the
Secured Parties (as defined in the First-Lien Notes Collateral Agreement as
defined below) pursuant to that certain First-Lien Notes Collateral Agreement,
dated as of September 27, 2013 (as amended, modified, restated, supplemented or
otherwise modified from time to time, the “First-Lien Notes Collateral
Agreement”), among Walter Energy, Inc. (the “Company”), and other grantors from
time to time party thereto (together with the Company, the “Grantors”) and the
Agent.

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, Grantor hereby grants to the Agent, for the benefit of the Secured
Parties, a continuing security interest in (i) all of the Grantor’s right, title
and interest in, to and under to the United States trademarks, trademark
registrations and trademark applications (the “Marks”) set forth on Schedule A
attached hereto and (ii) all causes of action arising prior to or after the date
hereof for infringement of any of the Marks or unfair competition regarding the
same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Initial Additional First-Lien Obligations, as such term is defined in the
First-Lien Notes Collateral Agreement for the purpose of recording the grant of
security interest herein with the United States Patent and Trademark Office.

 

The rights and remedies of the Agent with respect to the security interest
granted herein are as set forth in the First-Lien Notes Collateral Agreement,
all terms and provisions of which are incorporated herein by reference.  In the
event that any provisions of this Grant are deemed to conflict with the
First-Lien Notes Collateral Agreement, the provisions of the First-Lien Notes
Collateral Agreement shall govern.

 

THIS AGREEMENT may be executed in counterparts, each of which will be deemed an
original, but all of which together constitute one and the same original.

 

[Remainder of this page intentionally left blank; signature page follows]

 

II-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the date
first written above.

 

 

[NAME OF GRANTOR], as Grantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNION BANK, N.A., as Collateral Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

II-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

MARK

 

REG. NO./SERIAL NO.

 

REG. DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II-3

--------------------------------------------------------------------------------


 

Exhibit III to

the First-Lien Notes

Collateral Agreement

 

FORM OF GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS

 

This GRANT OF SECURITY INTEREST IN UNITED STATES PATENTS (“Agreement”), dated as
of [        ] is made by [Name of Grantor], a [                            ]
(the “Grantor”) with principal offices at
[                                                        ], in favor of Union
Bank, N.A., as Collateral Agent, with principal offices at 1251 Avenue of the
Americas, 19th Floor, New York, NY 10020 (the “Agent”) for the benefit of the
Secured Parties (as defined in the First-Lien Notes Collateral Agreement as
defined below) pursuant to that certain First-Lien Notes Collateral Agreement,
dated as of September 27, 2013 (as amended, modified, restated, supplemented or
otherwise modified from time to time, the “First-Lien Notes Collateral
Agreement”), among Walter Energy, Inc. (the “Company”), and other grantors from
time to time party thereto (together with the Company, the “Grantors”) and the
Agent.

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, Grantor hereby grants to the Agent, for the benefit of the Secured
Parties, a continuing security interest in (i) all of the Grantor’s right, title
and interest in, to and under to the United States patents, patent registrations
and patent applications (the “Patents”) set forth on Schedule A attached hereto
and (ii) all causes of action arising prior to or after the date hereof for
infringement of any of the Patents.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Initial Additional First-Lien Obligations, as such term is defined in the
First-Lien Notes Collateral Agreement for the purpose of recording the grant of
security interest herein with the United States Patent and Trademark Office.

 

The rights and remedies of the Agent with respect to the security interest
granted herein are as set forth in the First-Lien Notes Collateral Agreement,
all terms and provisions of which are incorporated herein by reference.  In the
event that any provisions of this Grant are deemed to conflict with the
First-Lien Notes Collateral Agreement, the provisions of the First-Lien Notes
Collateral Agreement shall govern.

 

THIS AGREEMENT may be executed in counterparts, each of which will be deemed an
original, but all of which together constitute one and the same original.

 

III-1

--------------------------------------------------------------------------------


 

[Remainder of this page intentionally left blank; signature page follows]

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the date
first written above.

 

 

[NAME OF GRANTOR], as Grantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNION BANK, N.A., as Collateral Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

III-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PATENT

 

PATENT NO./APPLICATION NO.

 

ISSUE DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III-3

--------------------------------------------------------------------------------


 

Exhibit IV to

the First-Lien Notes

Collateral Agreement

 

FORM OF GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS

 

This GRANT OF SECURITY INTEREST IN UNITED STATES COPYRIGHTS (“Agreement”), dated
as of [        ] is made by [Name of Grantor], a [                            ]
(the “Grantor”) with principal offices at
[                                                        ], in favor of Union
Bank, N.A., as Collateral Agent, with principal offices at 1251 Avenue of the
Americas, 19th Floor, New York, NY 10020 (the “Agent”) for the benefit of the
Secured Parties (as defined in the First-Lien Notes Collateral Agreement as
defined below) pursuant to that certain First-Lien Notes Collateral Agreement,
dated as of September 27, 2013 (as amended, modified, restated, supplemented or
otherwise modified from time to time, the “First-Lien Notes Collateral
Agreement”), among Walter Energy, Inc. (the “Company”), and other grantors from
time to time party thereto (together with the Company, the “Grantors”) and the
Agent.

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, Grantor hereby grants to the Agent, for the benefit of the Secured
Parties, a continuing security interest in (i) all of the Grantor’s right, title
and interest in, to and under to the United States copyrights, copyright
registrations and copyright applications set forth on Schedule A attached hereto
and (ii) all causes of action arising prior to or after the date hereof for
infringement of any of the Copyrights.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Initial Additional First-Lien Obligations, as such term is defined in the
First-Lien Notes Collateral Agreement for the purpose of recording the grant of
security interest herein with the United States Copyright Office.

 

The rights and remedies of the Agent with respect to the security interest
granted herein are as set forth in the First-Lien Notes Collateral Agreement,
all terms and provisions of which are incorporated herein by reference.  In the
event that any provisions of this Grant are deemed to conflict with First-Lien
Notes Collateral Agreement, the provisions of the First-Lien Notes Collateral
Agreement shall govern.

 

THIS AGREEMENT may be executed in counterparts, each of which will be deemed an
original, but all of which together constitute one and the same original.

 

[Remainder of this page intentionally left blank; signature page follows]

 

IV-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the date
first written above.

 

 

[NAME OF GRANTOR], as Grantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNION BANK, N.A., as Collateral Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

IV-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

COPYRIGHT

 

COPYRIGHT NO.

 

 

 

 

 

 

 

 

 

 

IV-3

--------------------------------------------------------------------------------